Citation Nr: 0316808	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for hepatitis C and combined 
it with the veteran's existing 60 percent disability rating 
for a duodenal ulcer.  


REMAND

By a rating decision dated February 1976, the veteran was 
granted service connection for a duodenal ulcer and assigned 
an evaluation of 10 percent effective October 3, 1974.  By a 
rating decision dated March 1998 the veteran's evaluation was 
increased to 60 percent effective March 2, 1993.  In June 
2000, the veteran filed a claim for entitlement to service 
connection for hepatitis C.  By a rating decision dated 
August 2001, the RO granted service connection for hepatitis 
C but combined it with the duodenal ulcer rating with a total 
rating of 60 percent for the combined disability.  

This case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the severity of 
the veteran's hepatitis C.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The examiner 
should indicate whether the veteran's 
hepatitis C is manifested by any of the 
following symptomatology:

a) daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12 month period.

b) daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, athralgia, 
and upper quadrant pain) having a total 
duration of at least four weeks, but less 
than six weeks, during the past 12 month 
period.

c) daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12 month period, but not 
occurring constantly.

d) with serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection: 
Near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain).

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
specifically taking into account 
38 C.F.R. § 4.114, Diagnostic Code 7354.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




